                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

SONNI ALI                                        §

VS.                                              §                 CIVIL ACTION NO. 1:18cv109

DIRECTOR, TDCJ-CID                               §

                  ORDER OVERRULING OBJECTIONS AND ADOPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Sonni Ali, proceeding pro se, filed the above-styled petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2254. Petitioner asserts he was denied due process of law in

connection with a prison disciplinary conviction.

       The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable

orders of this court. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge recommending the petition be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report

and Recommendation.

       The court has conducted a de novo review of the objections. After careful consideration, the

court is of the opinion the objections are without merit. As petitioner states he is not eligible for

release on mandatory supervision, the sanctions imposed as a result of his disciplinary conviction

did not impose an atypical or significant hardship. Sandin v. Conner, 515 U.S. 472, 483-84 (1995).

Petitioner was therefore not entitled to due process of law in connection with his disciplinary

proceeding.

                                              ORDER

       Accordingly, petitioner’s objections are OVERRULED.              The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is
ADOPTED as the opinion of the court. A final judgment shall be entered denying this petition in

accordance with the recommendation of the Magistrate Judge.

          In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of

appealability requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstrate that he

would prevail on the merits. Rather, he must demonstrate that the issues he raises are subject to

debate among jurists of reason, that a court could resolve the issues raised in a different manner, or

that the questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S.

at 483-84. Any doubt regarding whether to grant a certificate of appealability should be resolved in

favor of the petitioner, and the severity of the penalty imposed may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

          In this case, the petitioner has not shown that the issue of whether his petition is meritorious

is subject to debate among jurists of reason. The factual and legal issues raised by petitioner have

been consistently resolved adversely to his position and the questions presented are not worth of

encouragement to proceed further. As a result, a certificate of appealability shall not issue in this

matter.

       SIGNED this the 10 day of October, 2019.




                                         ____________________________
                                         Thad Heartfield
                                         United States District Judge
